 In the MatterOf PRESSED STEELCARCOMPANY, INC.andNOAHWEINSTEINIn the Matter of UNITEDSTEELWORKERS OF AMERICA, LOCAL UNION.1844, CIOandNOAH WEINSTEINCases Nos. 6-CA-125 and 6-CB-34.Decided April 11, 1950DECISIONANDORDEROn November 7, 1949, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents, and each of them; had engaged in and were en-gaging in certain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.'TheTrial Examiner also found that the Respondent Union had notengaged .in certain other unfair labor practices as alleged in thecomplaint, and recommended that these particular allegations in thecomplaint be dismissed.Thereafter, each of the Respondents and theGeneral Counsel filed exceptions to the Intermediate Report and briefsin support thereof.The Respondent Union also requested oral argu-liieht. -This request is denied as the record and briefs, in our opinion,adequately present the issues and positions of the parties'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings'are hereby'affirmed.The Board has considered the IntermediateReport, the briefs and exceptions, and the entire record in the case,and hereby adopts the findings and conclusions of the Trial Examineronly to the extent consistent with this Decision and Order.The Trial Examiner found that at all times pertinent herein thecontract between the Respondent Union and the Respondent Company1 Pursuant to Section 203.33 (b) of the National Labor RelationsBoard Rules and Regu-lations these cases were consolidated by order of the Regional Director for the SixthRegion(Pittsburgh,Pennsylvania) on September 9, 1949.2Pursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct; theBoard has delegated its powers in connectionwith this caseto a three-member panel[Chairman Herzog andMembers Houstonand Murdock].39 NLRBNo. 36.-276 PRESSED' STEEL CAR COMPANY, INC.277lawfully required maintenance of membership in the RespondentUnion as a condition of employment.The Trial Examiner furtherfound that Noah Weinsteinwas a memberin good standing of theRespondent Union on October 29, 1949, and that his discharge onthis date was not required by the contract and therefore not protectedby theprovisoto Section 8 (a) (3).He therefore concluded that the-Respondent Union violated Section 8 (b) (2) by causing's and that.the Respondent Company violated Section 8 (a) (3) and (1) byeffectuating, the above discharge.We disagree with the Trial Ex-aminer's finding that Weinstein was, at the time of his discharge, a.member in good standing of the Respondent Union.Accordingly, we.disagree with his conclusion that the Respondents violated the Act as.above set forth.The Respondent Union required that a member, to maintain his.membership in good standing, must not be more than 3 months inarrears in the payment of his monthly dues.4However, any member-working less than 5 days in any month was entitled to exonerationfrom the payment of his dues for that month.Weinstein was laid-off by the Respondent Company on June 4, 1948, and recalled to work-on October 29, 1948.During the layoff period,. Weinstein did not.pay any dues to the Respondent Union; he did not, so far as the record.discloses, work anywhere else; and he did not seek exoneration fromthe payment of dues for any month during this period. ClearlyWeinstein was not a member in good standing on October 29, 1948,unlesshe was exonerated from the payment of dues during the layoff'period.The Trial Examiner found that he was so exonerated.Wedisagree with this finding.There were, two established methods for union members to pay-their dues: (1) by payroll deduction; and (2) by payment in cash..No action was necessary on the part of those members whose dues.'were deducted from the payroll in order to obtain exoneration from.the payment of dues in any month in which they 'worked less than5 days; the Respondent Union determined and granted exonerationfor these members when it received the monthly -dues report from.the Respondent Company.Members paying dues by cash, however,.8The Trial Examiner found that the Respondent Union's action in requesting.the Re-spondent Company,to discharge Weinstein,although a violation of Section 8 (b) (2) ofthe Act, was not a violation of Section 8 (b) (1) (A).The General Counsel excepted to thisfinding.As we are dismissing the complaints in their entirety,we do not pass,upon the.correctness of this finding.Article XI,Sec. 3 of the Union's constitution provides,in part, that"A member shall'be in good standing if he is not more than three months in arrears in any of his constitu--tional obligations...And Sec.4 provides as follows :Members who lose good standing shall stand automatically expelled and shall not'be reinstated in good standing except upon such terms as the Local Union and the-International Executive Board may decide. 278DECISIONS OF NATIONAL. LABOR RELATIONS BOARDwere required to take several steps before they were exonerated fromthe payment of any dues. They had to secure a request form, fillit out, and leave it with the Respondent Union. If, following aninvestigation, the Union deemed the applicant to be entitled to ex-oneration for that month, it issued an exoneration stamp to be placedin his monthly dues card.At the time of Weinstein's layoff on June 4, 1948, union dues werededucted by the Respondent Company pursuant to the terms of theexisting contract.Because of the limitations contained in Section.302 (f)'of the amended Act, the Respondent Company, after June 30,1948, deducted the dues from only those members who submittedsigned cards authorizing dues checkoff.Accordingly, on and afterJune 30, 1948, those union members who failed to submit checkoffauthorization cards assumed the status of members paying dues bycash and, if they desired exoneration, were subject to the exonerationprocedure for cash paying members.Weinstein was one of these lattermembers..The Trial Examiner, in finding that Weinstein was exonerated fromthe payment of dues during the layoff period despite his failure.to:seek or obtain exoneration, took cognizance of the established pro-cedure outlined above, but concluded that during the summer months.of 1948, when there were many mass layoffs,5 the Union's officers wereaware of the mass layoffs and no requests. for exoneration from thelaid-off members, including Weinstein, was required.We believe thatthe evidence compels a contrary finding .6 It is true that the Respond-ent Union did not adhere strictly to the above-described procedure dur-ing the mass layoffs by the Respondent Company in 1948; however, theoThe RespondentCompany laid off 183 employees in June, 57 in July, 343In August,and 70 in September 1948.It normallyemploys about 2,500 employees.9The onlywitness to testify as to the-procedure followed by the RespondentUnion duringthe periodof the masslayoffs was McGraw, the union secretary.He testified,in part,as follows :that employeeslaid off around tile months of June,,Ji ly. and Augustdid not make exoneration requestsand were automatically exonerated by you?A. No, Ididn't grant no man no [.sic]automaticexoneration.Q. Is It true,then,that those employees laid off during those months who did notsign requestsfor exoneration were exonerated by you?A. They werenot exonerated untiltheymade a personal appeal for exoneration.oaaaaaaQ.Whatdo you meanby that answer?A. A personal appeal forexoneration.I could not and do nothave the right toexonerate a man automatically.Q. You mean by a personal'appeal, the signing ofthese,Union's exhibit No. 4[request form for exoneration]:A. Of 'that, or similar.Q. Is it your testimony,then, that everyoneyou exonerated signed this.A. No.Q. Is it true,Mr. McGraw,that some people whom you exonerated did not signanything?.A. Some peopledid not sign;they made their request verballyand I asked themthe reasons;they stated them to me. PRESSED STEEL-CAR COMPANY,- INC.279record also 'shows that some request for exoneration, either oral orwritten, by the member seeking exoneration, was nevertheless re-quired.7As Weinstein made no such request, we find, contrary to our dis-senting colleab le, that he was not exonerated from the payment ofdues for the 4 months that he was laid off and that he was not, as re-quired by the contract, a member in good standing.Accordingly, theRespondent Union could have lawfully demanded Weinstein's dis-charge under such circumstances. It is true, as our dissenting col-league points out, that the Respondent Union requested Weinsteineither to sign a checkoff card or to agree to pay his dues in cash.However, as we view the situation, the Respondent Union was therebymerely affording Weinstein an opportunity to be restored to goodstanding in the Union. In view of Weinstein's rejection of this oppor-tunity to maintain his union membership by the payment of futuredues, the Respondent Union may not be held to have abandoned itslawful right to demand his discharge for past delinquencies under thecontract.Upon all the facts, therefore, we conclude that the Re-spondent Union caused, and the Respondent Company effectuated,the discharge of Weinstein because he was not a member in goodstanding in the Union as required by the contract.Accordingly, weshall dismiss the complaints in both cases in their entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (e)of the National Labor Relations Act, as amended, the National LaborRelation Board hereby orders that the complaints against PressedSteel Car Company, Inc., and against United Steelworkers of America,Local Union 1844, CIO, and each of them, be, and they hereby are,dismissed.MEMBERMURDOCK,dissenting:I would affirm the Trial Examiner's finding that Weinstein was amember in good standing of the Union on October 29, 1949; that hisdischargeon this date was therefore not required by the contract andhence wasnot protected by the proviso to Section 8 (3) ; and thatthe RespondentUnion accordingly violatedSection 8(b) (2) by caus-ing, and theRespondent Company violated Section 8 (a) (3) by mak-ing, the discharge.-°The GeneralCounsel called several rebuttal witnesses who testifiedthat they had neversought exonerationfor layofftime.However,cross-examination of these witnesses revealedeitherthat theyhad signed checkoff authorization cards,or that the checkoff provisions ofthe contract were in effect during the entire period of their layoffs.(One witness could notrememberwhether.he had signeda checkoffcard or not.)Accordingly,there was nooccasion for these witnesses to seek exoneration. 280DECISIONSOF. NATIONALLABOR RELATIONS BOARDMy colleagues find that Weinstein was not a member of the Union.in good standing on the date of his discharge, because he was 3 monthsin arrears in the payment of dues. The conclusion that he was in..arrears stems from their finding that he had not been exonerated fromthe payment of dues during his layoff because he had failed to apply.formally for the exoneration from dues which the union constitution-.provided during such periods. In my view, the record establishesthat the Union considered Weinstein as exonerated from payment ofdues during his layoff despite his failure to make formal application,and that Weinstein, accordingly, was not in arrears but was in goodstanding on the date of his discharge.The majority opinion emphasizes the formal procedure which hadbeen set up asa modus operandifor administering the exonerationprovision of the union constitution, under which written forms of re-quest for exoneration were provided for the purpose of facilitatinga determination of whether the applicant was entitled to the benefitof the constitutional provision.However, I believe that the TrialExaminer correctly found that the Union did not show a uniformpractice of exonerating membersonlyupon such an application.Thus, Mr. McGraw, the Union's secretary, testified :Q. Is it your testimony, then, that everyone you exoneratedsigned this?[referring to the form]A. No.Q. Is it true Mr. McGraw, that some people whom you ex-onerated did not sign anything?A. Some people did not sign; they made their request verbally-and I asked them the reasons ; they stated them to me.Weinstein was one of several hundred employees involved in masslayoffs made in the summer of 1948, of which the Union would plainlyhave been cognizant.This was not the type of situation -where asingle employee is laid off and knowledge of the layoff and the en-titlement to dues exoneration might not be in the possession of theUnion unless the individual brought it to the Union's attention byspecific oral or written request for exoneration.The Union's wholecourse of conduct in relation to Weinstein convincingly establishesthat it did not regard Weinstein as being in arrears for nonpayment.of dues during the period of layoff, but treated him as exonerated(as he was entitled to be) despite the fact that he had made no specificoral or written application.Nothing was said in any of the inter-views Weinstein had with either union or company officials, concern-ing his being in arrears in his dues payments.When Weinstein wasrpproached by union officials after being recalled to work on October PRESSED STEEL.CAR COMPANY,INC.28120, 1948, he was merely asked either to (1) sign a card authorizingicheckoff of union dues or, in the alternative,(2) to agree to payhis dues by cash.As the Trial Examiner points out,the alternativecourses proposed to him were prospective only, and not a word wassaid to him about being in arrears on his dues or any request madeto pay past dues. Plainly, if the union officials considered that Wein-stein was 3 months in arrears and had therefore ceased to be a memberin good standing,because of his failure formally to request an exon-eration from dues paymentsduring theperiod of his layoff, theywould not have asked him to sign a checkoff card which could oper-ate only for the payment of current and future dues, and have re-mained silent about past dues.Furthermore,when the UnionrequestedRespondent'ssuperintendent to dischargeWeinstein, itasked him to do sonoton the ground thatWeinsteinwas in arrearsin his dues and therefore not in goodstanding,but instead on theground thathe refusedto agree to one of the alternatives presentedto him-to sign a checkoff authorization or to agree to pay dues bycash.My. majority colleagues wholly ignore the Trial Examiner's find-ing, whichI believe is unassailable on the record before us-that hadWeinstein agreed to sign a checkoff authorization or to pay currentand future dues in cash,no request for his discharge would have been.made; that the discharge was requested and made not because he wasconsidered in arrears in his dues,but solely because he refused eitherto sign a checkoff card or to agree to pay current and future duesin cash.A refusal to comply with such requests would not automat-ically depriveWeinstein of his membership in good standing.Hewould remain in good standing under the union constitution until hehad been in arrears in the payment of his current dues for a period of3 months.Accordingly,the Union acted unlawfully in causing, andthe Employer likewise in making,the discharge while Weinstein wasstill a member in good standing of the Union.INTERMEDIATE REPORT AND RECOMMENDED ORDEREmil E. Narick,Esq.,Pittsburgh,Pa., for the General Counsel.Messrs. Thorp,Bostwick,Reed and Armstrong,by Charles C. Hewitt, Esq.,Pittsburgh,Pa., for the Respondent Company.Philip M. Curran,Esq.,Pittsburgh, Pa., for the Respondent Union:STATEMENT OF THE CASEUpon charges duly filed by Noah Weinstein, an individual, the General Counselof the National Labor Relations Board,'by the Regional Director of the Sixth1The General Counsel and his representative at the hearing are called herein the GeneralCounsel ; the National Labor Relations Board is called the Board. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion (Pittsburgh, Pennsylvania), issued his complaint dated September 9,1949, against Pressed Steel Car Company, Inc., Pittsburgh, Pennsylvania, hereincalled the Company or the Respondent Company, and United Steelworkers ofAmerica, Local Union 1844, CIO, called herein the Union or the RespondentUnion, alleging that the Respondent Company and the Respondent Union hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 8 (b) (1) and (2), re-spectively, and Section 2 (6) and (7.) of the National Labor Relations Act, 49Stat. 449, as amended by the Labor Management Relations Act, 1947, 61 Stat.136, herein called the Act or the amended Act. Copies of the charge and thecomplaint, together with notice of hearing, were duly served upon the parties.With respect to unfair labor practices, the complaint alleged in substance thatthe Respondent Union violated Section 8 (b) (1) and (2) of the Act by re-questing and demanding of the Respondent Company the discharge of NoahWeinstein because allegedly he had ceased to be a member in good standing inthe Union although, in fact, he was a member in good standing ; and that theRespondent Company by acquiescing in the Union's demand violated Section 8 (a)(1) and (3) of the Act.In its duly filed answer, the Respondent Company admitted that it acquiescedin the Union's demand to discharge Noah Weinstein, but denied that Weinsteinwas at the time of his discharge, or any time thereafter, a member of the Unionin good standing, and averred that the discharge was pursuant to the terms of acollective bargaining agreement between it and the Union.The RespondentUnion, in its answer, admitted that it requested and demanded Weinstein's dis-charge, but denied the allegation that Weinstein was then or at any time sincea member of the Union in good standing, and averred, as did the RespondentCompany, that the discharge was made pursuant to its collective bargainingagreement with the Company. Both Respondents denied the commission ofunfair labor practices.Pursuant to notice a hearing was held at Pittsburgh, Pennsylvania, on Sep-tember 29 and 30, 1949, before the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall .parties.At the close of the General Counsel's case-in-chief, motions by theRespondents, respectively, to dismiss the complaint for lack of proof, were denied.Ruling was reserved on these motions when they were renewed at the close of thehearing and they are now disposed of in accordance with the findings of factand conclusions of law made below. After the taking of evidence the under-signed granted, without objection, the General Counsel's motion to conform thepleadings to the proof in formal matters, and reserved ruling on his motion tostrike all testimony taken (over his objection) on procedure and practice relatingto the Union's exoneration of its members from payment of dues. This lattermotion is now denied.All parties waived oral argument before the Trial Exam-iner at the close of the hearing, and the Respondents and the General Counsel,respectively, have filed briefs with the undersigned.Upon the entire record in the case, and from my observation of the witnesses, I,the undersigned Trial Examiner, make the following : PRESSED STEELCAR COMPANY, INC.283FINDINGS OF FACT1.COMMERCE ; THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent Company, a Pennsylvania corporation, maintains its principaloffice at Pittsburgh, Pennsylvania, and its main plant at McKees Rocks, Pennsyl-vania, where it is engaged in the manufacture of railroad freight cars.During the period from January 1, 1948, to June 30, 1949, it purchased for useof its plant at McNees Rocks, raw materials and supplies of an approximate valuein excess of $1,500,000, of which in excess of 30 percent was shipped to theCompany's plant from outside Pennsylvania.During the same period, it sold,distributed, and delivered completed freight cars valued in excess of $3,000,000,of which approximately 90 percent was sold, distributed, and delivered to custo-mers outside Pennsylvania.The Respondent Company presently employs an approximate total of 100 em-ployees, but normally employs an approximate total of 2,300.On the basis of the above stipulated facts, it is found, as admitted by theRespondent Company, that the Respondent Company is engaged in commercewithin the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, Local Union 1844, CIO, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admitting to mem-bership employees of the Respondent Company.III. THE UNFAIR LABOR PRACTICESThe Respondent Company discharged Noah Weinstein on October 29, 1948,at the request of the Respondent Union with whom it had a collective bargain-ing contract.Section 3 of this contract, executed on June 16, 1947, and expiringby its terms at midnight, April 30, 1949, reads:All employees, who on the date hereof are members of the Union in goodstanding, in accordance with its Constitution and By-Laws, and all employeeswho become members after that date shall, as a condition of employment,maintain their membership in, the Union in good standing for the durationof this agreement.The General Counsel does not attack the validity of the agreement, but allegesthat Weinstein was a member in good standing in the Respondent Union on andprior to the date of his discharge and that the discharge was therefore discrim-inatory inasmuch as it was not effectuated according to the terms of the agree-ment.The Respondents' position is that the discharge was requested and effectuatedpursuant to the maintenance-of-membership clause of the collective agreement ;i.e., that Weinstein, who was a member of the Union prior to and after the execu-tion of the collective agreement, failed to maintain his membership in good stand-ing.The factual issue posed by the complaint and litigated at the hearing is there-fore a narrow one: Was or was not Weinstein a member of the Respondent Unionin good standing on the date of his discharge? If he was, the discharge was dis-criminatory and violative of the Act ; if he was not, and the request for his dis- 284DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge was predicated upon that fact, under, the pleadings of this case there wasno violation by either of the Respondents.Weinstein was a member of the Union at the time the collective agreement wasexecuted and paid his union dues through checkoff until June 4, 1948, whenhe was laid off for lack of work. After June 1948, a checkoff of dues was madeonly upon the written authorization of the employee, in conformity with then pro-visions of the amended Act.Weinstein was not recalled for work until October20, 1948, and he paid no union dues during the period of his layoff, a period ofmore than 3 months.A few days after Weinstein returned to work, he was approached by the Union'sshop steward, Paul Walls, who gave him a dues checkoff card and, presumably,asked him to sign it.Weinstein testified that he told Walls that he had alreadysigned a checkoff card.He had reference, however, to his union membershipcard and this card did not authorize a checkoff of dues.WhileWeinsteinassumed ignorance of this fact, I do not credit the assumption.Following hisconversation with Walls, Weinstein on October 22 addressed a letter to the Re-spondent Company in which he stated that he did "not want any union dues orassessments deducted from his pay effective as of above date."He addressed anidentical letter to the Respondent Union.Weinstein was next approached in the matter of his union dues by ThomasMcGraw, financial secretary of the Union.McGraw's testimony on his conver-sation with Weinstein and the circumstances attending it, which is credited infull,' follows :I had received a letter from Mr. Weinstein stating that he did not wanthis dues or assessments deducted for the organization [Union] from his pay.When I got that letter, I made every effort to contact Mr. Weinstein. Thefirst time I was unable to locate him, on the 26th of October. On the 27th ofOctober I was able to locate him when he was coming to report to work. Iheld the letter out to Mr. Weinstein and I asked him what he meant by it.He said, "I meant just what it says." I said, "In other words, you don'twant to sign a card?" He said, "That is just exactly what I mean." I said,"Do you have any reasons for it?"He said, "I don't want to have a damnthing to do with you." I said, "You have every right to refuse to sign, butaccording to the law you must maintain your membership in the organiza-tion and you must provide for the paying of dues to me as the FinancialSecretary of the Local Union."He further said, "I don't want to have adamn thing to do with you." I said, "Mr. Weinstein, I am sorry that youtake such an attitude."He said, "You have no right to be talking to me infront of all these people.This is a personal matter and you should havespoke to me privately." I told Mr. Weinstein then that these members thenpresent were all members of the organization.We were not a secret order.We have no secrets from our members and they were entitled to know allthat went on.He said then, "I still don't want to have a damn thing to dowith you." I then said, "I am sorry you take such an attitude."2Where there is conflict in the testimony of Weinstein and witnesses for the Respondents,the testimony of the latter is credited.Weinstein was an evasive and recalcitrantwitness,withholding testimony which he thought might redound to his discredit, and slanting othertestimony to his supposed advantage.Evasive concerning his membership in the Union at aprior place of employment, and denying familiarity with union procedures, he was shownto have served as a member of the Union's grievance committee at a plantwhere he waspreviously employed under another name. PRESSEDSTEEL BAR COMPANY, INC.285Following his conversation with Weinstein, McGraw addressed a letter to thepresident of the Union, Albert Ciccone, in which he stated that he had seen Wein-stein and that Weinstein refused to sign an authorization card for deduction ofunion dues and refused to agree to pay his dues by cash payment.On October 28, Ciccone and Baehewski, the latter a field representative of theUnion, called on George F. Naylor, the Respondent Company's superintendent ofindustrial relations, and requested Weinstein's discharge. "They told me," Nay-lor testified, "he wasn't living up to the terms of the contract, Section 3 andasked for his dismissal,on the ground that he refused to pay dues by cash orpayroll deductions."(Emphasis supplied.)On October 29, before acting on the Union's request for Weinstein's discharge,Naylor talked to Weinstein. "I was very much interested," Naylor testified, "asto whether he wanted to pay dues by cash or otherwise.He indicated that hedid not want to do that, didn't want to pay dues in any respect.He said that."Naylor then.read Section 3 of the bargaining agreement to Weinstein, and thelatter reiterated "that he did not want to pay dues in any respect."Naylor thentoldWeinstein that he had no alternative but to discharge him.He instructed.E. H. Hamilton, the Respondent Company's mechanical superintendent, who, con-trary to Weinstein's testimony, was present throughout.the conversation betweenNaylor and Weinstein, to make out a discharge slip. This was done. The slip,bears the notation that Weinstein was discharged at the request of the Respondent.Union because he refused to comply with the terms of Section 3, the maintenance-of-membership clause, of the collective agreement.On the credible testimony of Respondents' witnesses, I find that the RespondentUnion requested Weinstein's discharge, and the. Respondent Company acting onthat request discharged him, because Weinstein refused either to sign a cardauthorizing a checkoff of union dues or to agree to pay his dues by cash. As amember of the Respondent Union at the time the collective agreement was exe-cuted, Weinstein was required, as a condition of employment, to remain a memberin good standing during the life of the agreement.By his refusal to agree topay his union dues, noted above, did he cease to be a member in good standing?The Union's constitution, incorporated by reference in the collective agreementinsofar as it defines the term "member in good standing," provides in its ArticleXI :A member shall be in good standing if he is not more than three months inarrears in any of his constitutional obligations except in, respect to assess-ments, in which he shall be not more than one month in arrears.Weinstein was more than 3 months in arrears in the payment of his uniondues at the time of his discharge, his last dues payment having been made bycheckoff in June.However, Section 7, Article XIV of the Union's constitutionprovides,inter alia:Individual members of a local union who have not worked five days in anyone month through no fault of their own shall be exonerated from thepayment of dues.Weinstein during the'entire period in which he was in arrears in the paymentof his union dues, had the status of a laid-off employee, and insofar as the recordof this proceeding shows, was not employed at any time during the period of hislayoff.The question now arises whether or not he was "exonerated" from thepayment of dues during his layoff. If he was, he was not 3 months "in arrearsin any of his constitutional obligations," insofar as is disclosed by this record, 286DECISIONS OF NATIONAL-LABOR RELATIONS BOARDand therefore had not ceased to be a member in good standing in the Union at the-time of his discharge. It is the Respondent Union's contention that Weinstein-was not "exonerated" from the payment of dues during the period of his layoff'because he made no application for exoneration. It is found that he did notirequest exoneration, either orally or in writing.The Respondent Union sought to show that it was the uniform practice for its-members claiming exoneration to sign application forms which are provided forthis purpose.These forms are submitted to the appropriate union officer whoinvestigates the claim made by the applicant and if it is determined that theapplicant is entitled to exoneration, he is supplied with an exoneration stamp forhis dues card. The undersigned does not question that provision is made for sucha practice and the various forms used in its effectuation are in evidence. It istrue, as contended by the General. Counsel, that exoneration is mandatory, butonly if the applicant has worked less than 5 days in a given month "through nofault" of his own.This provision of the Union's constitution clearly contem-platesa modus operandiby which the claim for exoneration may be reviewed forthe purpose of determining whether or not the applicant has met the constitu-tional requirement.' It cannot be said, therefore, that the constitution requiresan "automatic" exoneration. I am not convinced, however, that the Union hasshown a uniform practice of exonerating its members only upon application.Admittedly, members whose dues are paid by checkoff are not required tomake application for exoneration during periods of involuntary idleness,' andMcGraw testified that of the several hundred employees laid off by the Companyduring the summer of 1948, no more than "half a dozen, or so" applied for exon-eration from payment of dues during the layoff period."Upon the entire testi-mony, I am convinced that this layoff was of common knowledge among officersof the Union, and that no specific request for exoneration was required of mem-bers who failed to.pay their dues during the layoff period.Moreover, it is clearthatWeinstein's discharge was requested and effectuated, not because he hadfailed to pay dues during the period of his layoff nor because he had failed toseek and obtain exoneration of dues payments during this period, but because herefused McGraw's request that he either sign a checkoff card or agree to pay hisdues by cash.Neither McGraw nor Walls, the only two officers of the Union who spoke toWeinstein concerning his dues, made any reference to his failure to pay duesduring the period of his layoff. Nothing was said in any of the interviews whichWeinstein had with either company, or union officials, concerning his being inarrears in his dues payments. Obviously, if the officers of the Union consideredthat Weinstein had ceased to be a member in good standing because of his failureto obtain exoneration from dues payments during the period of his layoff, theywould not have asked him to sign a checkoff card which could operate only forthe payment of current and future dues. And it can hardly be doubted that had3Evidence of custom and practice in the matter of "exoneration," and Weinstein'sknowledge thereof, was received over the General Counsel's objection, not for the purposeof showing something contrary to the plain meaning of the constitutional provision, ascontended by the General Counsel, but for the purpose of showing the manner in whichthe constitutional provision was administered."Testimony of Thomas Murray, assistant to the secretary-treasurer of the Union'sInternational.5An all-party stipulation on the number of employees laid off during this period, sub-witted after the close of the hearing, is by agreement of the parties received in evidence,and made a part of the transcript of this proceeding,as General Counsel'sExhibitNumber 10. PRESSED STEELCAR COMPANY, INC.287Weinstein agreed to sign a checkoff authorization; that would have ended thematter and no request for his discharge would have been made. Logic compelsthe conclusion, therefore, that officers of the Union, fully apprised of Weinstein'slayoff, regarded him as having maintained his membership in good standing de-spite his failure to pay dues during the layoff period, and only sought to arrangefor the collection of his current and future membership dues.His refusal tocomply with this request did not automatically deprive him of his membershipin good standing, and would not until he had been in arrears in the payment ofhis dues for 3 months. The 3-month period, therefore, had only begun to runat the time his discharge was requested and effectuated.The Respondent Company is charged with knowledge of what constitutesa "member in good standing" in the Respondent Union, because Section 3 ofthe collective agreement incorporates by reference the Unions constitution andbylaws insofar as they are descriptive of this term.The Respondent CompanyapparentlyassumedthatWeinstein's refusal to sign a checkoff card or make-other arrangement for the payment of his' dues, automatically deprived him ofhis status as a member of the Union in good standing, but, as has been seen,this was error.The Respondents' good faith, which I do not question, does not,.of course, under the circumstances of this case, constitute a defense.I find that Noah Weinstein was a member in good standing in the RespondentUnion at the time his discharge was requested and effectuated.His discharge'therefore was not required by the collective agreement. I accordingly findthat by its discharge of Noah Weinstein the Respondent Company violatedThe Respondent Union, by causing the discriminatory discharge of NoahWeinstein, violated Section 8 (b) (2) of the Act.There is no evidence of violation of Section 8 (b) (1) of the Act by the Re-spondent Union, independent of the facts upon which the violation of Section.8 (b) (2) is established. I will therefore recommend that the complaint be-dismissed insofar as it alleges an 8 (b) (1) violation eIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring in:connection with the operations of the Respondent Company described in Section.I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdening:and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent Company and the RespondentUnion have engaged in unfair labor practices violative of Section8 (a) (1) and(3) and Section 8 (b) (2) of the Act, respectively, it will be recommended thatthey cease and desist from their respective unfair labor practices and take.certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent Company discriminatorily discharged Noah.Weinstein, the undersigned will recommend that the said Respondent Com-panyoffer Noah Weinstein immediate and full reinstatement to his former or6For caseswhich deal with related issues, see :General X-Ray Corporation, 76NLRB 64Interstate-'engineeringCorporation.,83 NLRB 126;Iron Fireman Company,69 NLRB 1$ ;Baker andCompany, 68 NLRB 530;H. Milton Newman, et at.,85 NLRB 725. 288DECISIONSOF NATIONALLABOR. RELATIONS BOARDa substantially equivalent position'without prejudice to his seniority and otherrights and privileges.Having found that the Respondent Union caused the Respondent Companydiscriminatorily to dischargeNoahWeinstein,itwill be recommended that theRespondent Union notify the Respondent Company, in writing, that it withdrawsits objections to Weinstein's employment and requests the Respondent Companyto offer him immediate and full reinstatement to his former or a substantiallyequivalent positon, without prejudice to his seniority and other rights andprivileges.'It will be recommended that the Respondents jointly and severally make NoahWeinstein whole for any loss of pay he may have suffered because of the dis-crimination against him,by payment to him of a sum of money equal to theamount he normally would have earned as wages from the date of his discrim-inatory discharge to the date of the offer of reinstatement,less his net earningsduring such period,9 provided the offer of reinstatement is made prior to orcoincident with the Union'swritten notification to the Respondent Company, asprovided above; if the Company's offer of reinstatement is madeafterthe Unionhas filed with the Respondent Company its said written notification,as providedabove, the Union's joint and several liability shall be limited to the period fromthe date of the discriminatory discharge to the date upon which it files with theCompany the said written notice, and the Respondent Company solely shallmakeNoah Weinstein whole for any loss of pay he may suffer because of theRespondent's continued discrimination against him,by payment to him of a sumof money equal to the amount he normally would have earned as wages from thedate the Respondent Union files with the Respondent Company the writtennotice, as provided above, to the date of the offer of reinstatement,less his netearnings during such period ioUpon the basis of the foregoing findings of fact and the entire record of thisproceeding,the undersigned makes the following :IIn accordance with the Board's consistent Interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeThe Chase National Bank ofthe City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827.8Inasmuch as the unfair labor practices flowed from the Union's request that Weinsteinbe discharged,itwould appear to be its proper share of responsibility for restoring thestatus quo,towithdraw formally its objections to his employment and to request hisreinstatement.BCrossett Lumber Co.,8 NLRB 440, 497-498.10, In theNewmancase(NewmanandLocal456, Teamsters and Chauffeurs Union,85NLRB 725)the Board stated therationaleof its policy on the joint and several liabilityof unions and employers in an analogous situation. In the case at bar, however, thediscriminatorily discharged employee not having been reinstated,and the RespondentUnion having no power to require his reinstatement,it seems obvious that its joint andseveral liability in the matter of back pay should terminate when it has done all that canreasonably be required of it i. e., notified the employer that It withdraws its objectionsto the employment of the discharged individual and requests his reinstatement.Obviously, .the union and the employer may not always see eye to eye in such matters as compliance.with the recommendations of an intermediate report or a Board decision,but the employerhas the Independent and absolute power to stop the running of back pay by an offer of,reinstatement,whereas the union, under a remedy designed to effectuate the policies of theAct with reference to employer violations solely, is given no such independent power but.must continue to be jointly and severally liable with the employer for as long as theemployer solely may choose to contest or defer reinstatement. `PRESSED STEELCAR COMPANY, INC.289CONCLUSIONS OF LAW1.United Steelworkers of America,Local Union 1844, CIO,is a labor organ-zation within the meaning of Section2 (5) of the Act.-.2.By. discriminating in regard to the tenure of employment of Noah Wein-stein, Pressed Steel Car Company, Inc.,has engaged in unfair labor practices,within-the: meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,Pressed Steel Car Company, Inc.,has engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By causing Pressed SteelCar Company,Inc., to discriminate in regard tothe tenure of employment of Noah Weinstein in violation of Section 8 (a) (3)of the Act,United Steelworkers of America,Local Union1844, CIO, hasengagedin unfair labor practices within the meaning of Section 8(b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.6.The Respondent Union has not violated Section 8(b) (1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding,the undersigned recommends that :1.Pressed Steel Car Company, Inc.,Pittsburgh,Pennsylvania,itsofficers,agents, successors,and assigns,shall:A. Cease and desist from :(1)Encouraging membership of its employees in United Steelworkers ofAmerica, Local Union 1844,CTO, or any other labor organization, by dischargingany of its employees or discriminating in any other manner in regard to theirhire or tenure of employment,or any terms or conditions of employment;(2) In any like or related manner interfering with, restraining,or coercingits employees in the right to retrain from exercising the rights guaranteed themin Section 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.B: Take the following affirmative action, which it is found will effectuatethe policies of the Act :(1)Post at its plant at McKees Rocks, Pennsylvania,or at such places asnotices to its employees are customarily posted, copies of the notice attachedhereto as Appendix A. Copies of said notice,to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by this Respondent,be' posted by it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shallbe taken by this Respondent to insure that said notices are not altered,defaced,or covered by any other material;(2)Offer to Noah Weinstein immediate and full reinstatement to his formeror a substantially equivalent position,without prejudice to his seniorityor otherrights and privileges ;(3)Notify the Regional Director for the Sixth Region, in writing, withintwenty(20) days from the date of the receipt of this Intermediate Report andRecommended Order, what steps it has taken to comply with its recommendations. 290DECISIONS -OF NATIONAL LABOR RELATIONS BOARDII.United Steelworkers of America,- Local Union 1844, CIO, McKees Rocks,Pennsylvania, its officers, representatives,and agents,shall :A. Cease anddesist from :(1)Requiring, instructing, or inducing Pressed Steel Car Company, Inc., itsofficers, agents, successors, or assigns, to discharge employees or in any othermanner discriminate against them in regard to their tenure or any other term .or condition of employment, because such employees are not members in goodstanding of United Steelworkers of America, Local Union 1844, CIO, exceptas is provided in Section 8 (a) (3) of the Act.B. Take the following affirmative action, which it is found will effectuate thepolicies of the Act :(1)Notify, in writing, Pressed Steel. Car Company, Inc., that it withdrawsits objections to Noah Weinstein's employment by the Respondent Company andrequests Pressed Steel Car Company, Inc., to offer Noah Weinstein immediateand full reinstatementto his former or substantially equivalent position, without prejudice to his seniority and other rights and privileges ;(2)Post in conspicuous places in its business office at McKees Rocks, Penn-sylvania, or such place as notices to its members are customarily posted, copiesof the notice attached hereto as Appendix B. Copies of said notice, to be fur-nished by the Regional Director of the Sixth Region, shall, after being dulysigned by official representatives of United Steelworkers of America, Local Union1844, CIO, be posted by the Respondent immediately upon receipt thereof and..maintained by it for a period of sixty (60) consecutive days thereafter.Reason-able steps shall be taken by this Respondent, to insure that said notices are notaltered, defaced, or covered by any other material ;(3)Mail to the Regional Director for the Sixth Region signed copies of thenotice attached hereto as Appendix B, for posting, with the consent of the Re-spondent Company at its principal place of business, in places where notices toemployees are customarily posted.Copies of said notice, to be furnished by theRegional Director for the Sixth Region, shall, after being signed as provided inparagraph B (2) of these recommendations, be forthwith returned, to ,the RegionalDirector for posting at the place of business of the Respondent Company, asaforesaid;(4)Notify the Regional Director for the Sixth Region, in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report andRecommended Order, what steps this Respondent has taken to comply with itsrecommendations.III.:. Pressed Steel Car Company, Inc., its officers, agents, successors,and as-.signs; and United Steelworkers of America, Local Union 1844, CIO, its officers,representatives., and. agents, shall jointly and severally make whole Noah Wein-stgi;nrfyr, any loss, of pay he may have suffered because of the discriminationagainst him, by payment to. him of a sum of money equal to the amount henormally would have earned as wages from the date of the discriminatory dis-charge to the date of the offer of reinstatement, or to the date on which UnitedSteelworkers of America, Local Union 1844, CIO, serves Pressed Steel Car Com-pany, Inc.,. with the written notice as set forth in Section II B (1) of these Rec-ommendations,.whicheveroccurs earlier,lesshis netearnings during suchperiod.IV_ Pressed Steel Car Company, Inc:, its officers, agents, successors;:and assigns,shallmake whole Noah, Weinstein,4or any, loss of pay he may, have sufferedbecause of the discrimination against 'hini, by payment to him of a sum of money c-- PRESSED STEEL CAR COMPANY, INC.291equalit is servedby United Steelworkers of America, Local Union 1844,. CIO, withwritten notice as required by Section II B (1) of these recommendations, tothe-date of the offer of reinstatement, less his net earnings during such period.It is recommended that the complaint be dismissedinsofar asitalleges that.the Respondent Union violated Section 8 (b) (1) of the Act.It is also recommended that unless the Respondents, and each of them, shallwithin twenty (20) days from the receipt of this Intermediate Report, notifysaid Regional Director in -writing that they will comply with -.the foregoing rec-ommendations, the Board issue an order requiring said Respondents to take theaction aforesaid..As provided in Section 203.46 of theRulesand Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the date.of service. of the order transferring the case to the Board, pursuant to Section.203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part ofthe record or proceeding (including rulings upon all motions or objections) as he..relies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of a-brief in support of the I.nterlnediate Report and.Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portions ofthe record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced.Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring. the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board, and become its findings,conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated.at Washington, D. C., this 7th day of November 1949.WILLIAM E. SPENCER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in United Steelworkers of America,Local Union 1844, CIO, or in any other labor organization of our employees'889227-51-vol. 89-20 292DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDany other manner in regard to their hire or tenure of employment, or anyterms or conditions of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the right to refrain from any or all of the concerted activitiesguaranteed them by Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3)of the Act.WE WILLOFFERto Noah Weinstein immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority or other rights or privileges, and WE WILL make Noah Wein-stein wholefor anyloss of pay he suffered as a result of the discriminationagainst him.All of our employees are free to become, remain, or to refrain from becomingor remaining, members in good standing of the above-named union or anyother labor organization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the amended Act.PRESSED STEEL CAR COMPANY, INC.,Employer.By --------------------------------(Representative)(Title)This notice must remain postedfor sixty (60) days fromthe date hereof, andmust not be altered,defaced,or covered by any other material.APPENDIX BNOTICETo ALL MEMBERS OF UNITED STEELWORKERS OF AMERICA, LOCAL UNION 1844, CIO,AND TO ALL EMPLOYEES OF PRESSED STEEL CAR COMPANY, INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the,. National: LaborRelations Act, as amended, we hereby notify'you that:WE WILL NOT require, instruct, or induce Pressed Steel Car Company, Inc.,to discharge employees or in any other manner discriminate against thembecause they are not members in good standing in United Steelworkersof America, Local Union 1844, CIO, except in accordance with Section8 (a) (3) of the Act.WE WILL make Noah Weinstein whole for any loss of pay he may havesuffered because of our action in causing Pressed Steel Car Company, Inc.,to discriminate against him.UNITED STEELWORKERS OF AMERICA, LOCAL UNION 1844, CIO;By -------------------------------------------------------Dated----------=----------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered, defaced, or covered by any other material.